                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GREGORY B. ADAMS SR.,

                   Plaintiff,                              4:19CV3083

      vs.
                                                        MEMORANDUM
STATE OF NEBRASKA, CITY OF                               AND ORDER
LINCOLN, LINCOLN POLICE
DEPARTMENT, LANCASTER
COUNTY COURT, and CITY OF
LINCOLN CITY ATTORNEY'S,

                   Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(filing no. 1) on August 19, 2019. However, Plaintiff failed to include the $400.00
filing and administrative fees. Plaintiff has the choice of either submitting the
$400.00 filing and administrative fees to the clerk’s office or submitting a request
to proceed in forma pauperis. Failure to take either action within 30 days will result
in the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: September 23, 2019: Check for
MIFP or payment.

      Dated this 23rd day of August, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
